Citation Nr: 1530613	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-15 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for residuals of a right foot fracture.  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1994 to May 2011 and from May 1979 to June 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  It is noted that the Veteran also initiated an appeal regarding four additional issues, which were addressed in an April 2013 statement of the case, but the Veteran only perfected his appeal in May 2013 as to the right foot issue.  In July 2015, the Veteran withdrew his request to appear at a videoconference hearing before a Veterans Law Judge, which had been scheduled for July 2015.  


FINDING OF FACT

Prior to the promulgation of a decision in the matter, the Board in July 2015 received written notification pertaining to a telephone call with the Veteran in which he expressed his intent to withdraw his appeal pertaining to service connection for residuals of a right foot fracture; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the claim of entitlement to service connection for residuals of a right foot fracture, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).   



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Although the VCAA applies to the instant claim, discussion of the impact of the VCAA is not necessary in light of the expression of the Veteran's intent to withdraw his appeal in the matter. 

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In a written report received by the Board in July 2015, the RO indicated that the Veteran, in a telephone conversation, expressed his intent to withdraw the issue on appeal concerning service connection for residuals of a right foot fracture, because he was satisfied with his current ratings.  This telephone call evidently was made to clarify a telephone call that the Veteran made to the RO in the previous month, wherein - as related by the RO - he indicated that he would be attending the scheduled Board hearing in July 2015 and had mailed in a request to cancel his appeal in May 2015.  Thus, the record reflects that there was a typographical error by the RO, which should have noted initially that the Veteran would not be attending the hearing because he was withdrawing his appeal.  

Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.



ORDER

The appeal pertaining to entitlement to service connection for residuals of a right foot fracture is dismissed.  



___________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


